Case 1:21-cv-00138-PLM-PJG ECF No. 7, PageID.145 Filed 02/18/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

ADHEZION, INC.,                                    )
                             Plaintiff,            )
                                                   )      No. 1:21-cv-138
-v-                                                )
                                                   )      Honorable Paul L. Maloney
MELANIE GORDON WILSON,                             )
                    Defendant.                     )
                                                   )

                               ORDER TO SHOW CAUSE

       Plaintiff Adhezion, Inc., alleges that its former employee, Defendant Melanie Wilson,

has breached her employment contract, appropriated trade secrets, and tortiously interfered

with its business relationships (ECF No. 1-1). Adhezion filed a complaint against Wilson in

state court alleging over $25,000 in damages (id.). Wilson then invoked the procedures for

removal to federal court under 28 U.S.C. §§ 1332, 1441, and 1446 (ECF No. 1). After

reviewing the Notice of Removal and attached exhibits, the Court found a dearth of facts to

support Wilson’s assertion that Adhezion’s damages will exceed the amount in controversy

(see ECF No. 3). In response, Wilson filed an amended notice of removal that, frankly, adds

little to the record (ECF No. 4).

       The Court continues to have an obligation to examine whether it has subject-matter

jurisdiction and may raise the issue sua sponte. See, e.g., Hertz Corp. v. Friend, 559 U.S. 77,

94 (2010); Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006); Wisconsin Dep’t of Corr. v.

Schacht, 524 U.S. 381, 389 (1998). Under 28 U.S.C. §§ 1332(a), federal courts have original

jurisdiction over civil actions where the amount in controversy exceeds $75,000 and the
Case 1:21-cv-00138-PLM-PJG ECF No. 7, PageID.146 Filed 02/18/21 Page 2 of 2




matter is between citizens of different states. “Where a plaintiff claims an unspecified amount

in damages, a defendant seeking removal under diversity jurisdiction must demonstrate by a

preponderance of the evidence that the amount in controversy exceeds the statutory

threshold.” Naji v. Lincoln, 665 F.App’x 397, 400 (6th Cir. 2016).

       The Court is still not satisfied that the record establishes jurisdiction. Wilson’s

amended notice of removal still relies on Adhezion’s complaint, noting that Adhezion alleges

that it lost several large customer accounts because of Wilson’s conduct. But, without

concrete numbers, the Court cannot be certain that these losses reach the $75,000 threshold

necessary for the Court to have jurisdiction. Thus, in a second attempt to confirm

jurisdiction, the Court now looks to Adhezion.

       The Court ORDERS Adhezion to SHOW CAUSE on or before March 8, 2021,

either confirming or denying that its claims for damages exceed the jurisdictional threshold.

       IT IS SO ORDERED.

Date: February 18, 2021                                      /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge




                                              2
